DETAILED ACTION
The Office Action is responsive to the communication filed on 3/8/2021.
Claims 12-27 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments, filed 3/8/2021, are fully responsive.  
The objections to claims 20, 22, and 24 have been corrected and the objections have been removed.


Allowable Subject Matter
Claims 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art as described in the prosecution history does not describe the limitations, as recited in independent claims 12, 19, 21, and 23, as described on pages 10-12 of Applicant’s remarks filed on 12/18/2020.  Dependent claims 13-18, 20, 22, and 24-27 depend from .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher E. Everett/Primary Examiner, Art Unit 2116